Exhibit 10.4

Execution Version

SECURITY AGREEMENT

Dated as of February 26, 2016

among

BASIC ENERGY SERVICES, INC.

and the other Debtors parties hereto

in favor of

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

ARTICLE 1

DEFINITIONS

Section 1.01.  1

Section 1.02.  1

Section 1.03.  2

ARTICLE 2

GRANT OF SECURITY INTEREST

Section 2.01.  Grant of Security Interest8

Section 2.02.  Avoidance Limitation9

Section 2.03.  Debtors Remain Liable9

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01.  Title; No Other Liens9

Section 3.02.  Perfected First Priority Liens10

Section 3.03.  Debtor’s Legal Name; Jurisdiction of Organization; Chief
Executive Office10

Section 3.04.  Certain Collateral10

Section 3.05.  Investment Property, Chattel Paper, and Instruments11

Section 3.06.  Receivables11

Section 3.07.  Intellectual Property12

Section 3.08.  Certificates of Title12

Section 3.09.  Bank Accounts12

Section 3.10.  Location of Collateral12

ARTICLE 4

COVENANTS AND AGREEMENTS

Section 4.01.  Covenants in Credit Agreement13

Section 4.02.  Maintenance of Insurance13

Section 4.03.  Maintenance of Perfected Security Interest; Further
Documentation; Filing Authorization; Further Assurances; Power of Attorney13

Section 4.04.  Changes in Name, etc15

Section 4.05.  Delivery of Instruments, Chattel Paper, and Documents16

Section 4.06.  Investment Property16

Section 4.07.  Deposit Accounts18

Section 4.08.  Modifications of Receivables, Chattel Paper, Instruments and
Payment Intangibles; Administration of Accounts19

Section 4.09.  Intellectual Property20

Section 4.10.  Equipment22

Section 4.11.  Actions With Respect to Certain Collateral22

ARTICLE 5

LIMITATION ON PERFECTION OF SECURITY INTEREST

Section 5.01.  Chattel Paper and Instruments23

Section 5.02.  Documents23

Section 5.03.  Letter of Credit Rights24





1



--------------------------------------------------------------------------------

 

 

Section 5.04.  Fixtures24

Section 5.05.  Titled Equipment24

ARTICLE 6

REMEDIAL PROVISIONS

Section 6.01.  General Interim Remedies25

Section 6.02.  Receivables, Chattel Paper, Instruments and Payment Intangibles25

Section 6.03.  Contracts26

Section 6.04.  Pledged Equity26

Section 6.05.  Foreclosure27

Section 6.06.  Application of Proceeds28

Section 6.07.  Waiver of Certain Rights28

Section 6.08.  Remedies Cumulative29

Section 6.09.  Reinstatement29

ARTICLE 7

MISCELLANEOUS

Section 7.01.  Amendments29

Section 7.02.  Notices29

Section 7.03.  No Waiver by Course of Conduct; Cumulative Remedies; No Duty29

Section 7.04.  Enforcement Expenses; Indemnification30

Section 7.05.  Successors and Assigns30

Section 7.06.  Set-Off31

Section 7.07.  Counterparts31

Section 7.08.  Severability31

Section 7.09.  Section Headings31

Section 7.10.  Integration31

Section 7.11.  GOVERNING LAW ETC31

Section 7.12.  Additional Debtors33

Section 7.13.  Termination; Releases33

Section 7.14.  Intercreditor Agreement.34

 

 

 

 

SCHEDULES

Schedule 3.3(a) —Organization & Location Information

Schedule 3.3(b) —Notice Information

Schedule 3.4—Certain Collateral

Schedule 3.5(a) —Pledged Equity

Schedule 3.5(c) —Instruments

Schedule 3.7—Intellectual Property

Schedule 3.8—Titled Equipment

Schedule 3.9—Bank Accounts

Schedule 3.10—Location of Collateral

ANNEXES





2



--------------------------------------------------------------------------------

 

 

Annex I—Security Agreement Supplement

Annex II—Patent Security Agreement Supplement

Annex III—Trademark Security Agreement Supplement

Annex IV—Copyright Security Agreement Supplement

 

3



--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of February 26, 2016 (this “Agreement”), is
among BASIC ENERGY SERVICES, INC., a Delaware corporation (the “Borrower”), the
undersigned subsidiaries of the Borrower (the Borrower and such undersigned
subsidiaries collectively being the “Debtors”), and U.S. BANK NATIONAL
ASSOCIATION in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the benefit of the holders of the Secured
Obligations (as defined below).

INTRODUCTION

Reference is made to the Term Loan Credit Agreement dated as of February 17,
2016 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, certain financial institutions which are or may
become parties thereto, and U.S. Bank National Association, as Administrative
Agent.  Pursuant to the Guaranty dated as of February 26, 2016 (as amended,
restated or otherwise modified from time to time, the “Guaranty”), made by the
Debtors in favor of the Administrative Agent, such Debtors have agreed to
guarantee, among other things, the full payment and performance of all of the
Borrower’s obligations under the Credit Agreement.

In connection with the Credit Agreement, the Debtors are entering into this
Agreement in order to secure the Borrower’s obligations under the Credit
Agreement, the Debtors’ obligations under the Guaranty, and all other Secured
Obligations (as defined below).  It is a condition precedent to the Closing Date
that the Debtors shall have entered into this Agreement.

The Debtors share an identity of interest as members of a combined group of
companies and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Credit Agreement.  Therefore,
in consideration of the credit expected to be received in connection with the
Credit Agreement, the Debtors jointly and severally agree with the
Administrative Agent as follows:

Article 1
Definitions

Section 1.01.Terms defined above and elsewhere in this Agreement shall have
their specified meanings.  Capitalized terms used herein but not defined herein
shall have the meanings specified by the Credit Agreement.  All terms used
herein and defined in the UCC shall have the same definitions herein as
specified therein.

Section 1.02.Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof.

Section 1.03.The following terms shall have the following meanings:





 



--------------------------------------------------------------------------------

 

 

 “Collateral” has the meaning specified in ‎Section 2.01.

“Collateral Account” means any deposit account (including any Dominion Account)
which is designated, maintained, and under the sole control of the
Administrative Agent (for the benefit of the holders of the Secured Obligations)
and the ABL Agent (subject to the Intercreditor Agreement), and is pledged to
the Administrative Agent (for the benefit of the holders of the Secured
Obligations) and the ABL Agent, which has been established pursuant to the
provisions of this Agreement or the Credit Agreement for the purposes described
in this Agreement or the Credit Agreement including collecting, holding,
disbursing, or applying certain funds.

“Contracts” shall mean all contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) to which any Debtor
now is, or hereafter will be, bound, or a party, beneficiary or assignee, in any
event, including all contracts, undertakings, or agreements in or under which
any Debtor may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Receivable.

“Control Agreement” means any account control agreement entered into pursuant to
‎Section 4.07 of this Agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Debtor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country and all extensions and
renewals thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including, without limitation, those listed in Schedule 3.7.

“Copyright Licenses” means any written agreement naming any Debtor as licensor
or licensee (including, without limitation, those listed in Schedule 3.7),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

“Copyright Security Agreement Supplement” means a supplement to this Agreement
by each applicable Debtor in favor of the Administrative Agent (for the benefit
of the holders of the Secured Obligations), substantially in the form of Annex
IV hereto.

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) now or
hereafter held in the name of any Debtor.

“Equipment” means all of each Debtor’s present or future owned or leased
fixtures and equipment wherever located, including drilling platforms and Rigs
and remotely operated vehicles, trenchers, and other equipment used by any
Debtor for the provision of construction services, well operations services, oil
and gas production



2



--------------------------------------------------------------------------------

 

 

services, contract drilling services or other services, vehicles, motor
vehicles, rolling stock, vessels, aircraft, and any manuals, instructions,
blueprints, computer software (including software that is imbedded in and part
of the equipment) and similar items which relate to the above, together with all
parts thereof and all accessions and additions thereto.

 “Excluded Property” means any of the following property or assets of any
Debtor:

(a)any Equipment owned by any Debtor on the date hereof or hereafter acquired
that is subject to a Permitted Lien if the contract or other agreement in which
such Permitted Lien is granted validly prohibits the creation of any other Lien
on such Equipment except to the extent such prohibition is ineffective under the
UCC; provided that such contractual prohibition existed on the Closing Date, or,
with respect to any Debtor acquired after the Closing Date (and so long as such
contractual prohibition was not incurred in contemplation of such acquisition),
on the date such Debtor is so acquired;

(b)General Intangibles, Contracts, and Investment Property which by their
respective express terms prohibit the grant of a security interest, except to
the extent such prohibition is ineffective under the UCC; provided that such
contractual prohibition existed on the Closing Date, or, with respect to any
Debtor acquired after the Closing Date (and so long as such contractual
prohibition was not incurred in contemplation of such acquisition), on the date
such Debtor is so acquired;

(c)United States intent-to-use trademark applications or service mark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
unless and until an Amendment to Allege Use or a Statement of Use under Sections
1(c) and 1(d) of said Act has been filed and accepted;

(d)permits and licenses to the extent the grant of a security interest therein
is prohibited under applicable Law or regulation or by their express terms,
except to the extent such prohibition is ineffective under the UCC; and

(e)Excluded Stock.

“Excluded Stock” means (i) 34% of the Equity Interests in each direct Subsidiary
of the Debtors that is a “controlled foreign corporation” under the Code and
(ii) subject to Section 6.12 of the Credit Agreement, the Equity Interests of
Robota and BESI.

“Fixtures” means any fixture or fixtures now or hereafter owned or leased by any
of the Debtors, or in which any of the Debtors holds or acquires any other
right, title or interest, constituting “fixtures” under the UCC.

“Intellectual Property” means all intellectual and similar property of any
Debtor of every kind and nature now owned or hereafter acquired by any Debtor,
including inventions, designs, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, domain names and domain name
registrations, trade



3



--------------------------------------------------------------------------------

 

 

secrets, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, licenses for any of the foregoing and all license rights, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

“Investment Property” means, other than any shares or equity interests
constituting Excluded Property, all investment property now owned or hereafter
acquired by any Debtor, wherever located., including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of any Debtor,
including the rights of any Debtor to any Securities account and the financial
assets held by a securities intermediary in such securities account and any free
credit balance or other money owing by any securities intermediary with respect
to that account; (iii) all Securities Accounts of any Debtor; (iv) all commodity
contracts of any Debtor; and (v) all commodity accounts held by any Debtor.

“Licenses” shall mean any Patent License, Trademark License, Copyright License
or other license or sublicense to which any Debtor is a party, including any
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

“Liquid Assets” shall mean all cash and cash equivalents at any time held by any
of the Debtors, including all amounts from time to time held in any checking,
savings, deposit or other account of any of the Debtors, all monies, proceeds or
sums due or to become due therefrom or thereon and all documents (including, but
not limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.

“Patents” means all of the following now owned or hereafter acquired by any
Debtor:

(a)all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, or any other
country, including, without limitation, any of the foregoing referred to in
Schedule 3.7, and

(b)all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Debtor of any right to manufacture, use or sell any
invention covered



4



--------------------------------------------------------------------------------

 

 

in whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 3.7).

“Patent Security Agreement Supplement” means a supplement to this Agreement by
each applicable Debtor in favor of the Administrative Agent (for the benefit of
the holders of the Secured Obligations), substantially in the form of Annex II
hereto.

“Payment Item” each check, draft or other item of payment payable to a Debtor,
including those constituting proceeds of any Collateral.

“Permitted Liens” means any Liens permitted by ‎Section 7.01 of the Credit
Agreement.

“Permitted Prior Liens” means the following: (i) with respect to Equity
Interests, instruments and Deposit Accounts, Liens permitted by clauses (c) and
(h) of ‎Section 7.01 of the Credit Agreement and, solely with respect to
applicable Deposit Accounts, Liens permitted by clause (f) of ‎Section 7.01 of
the Credit Agreement, and (ii) with respect to all other property, Liens
permitted by ‎Section 7.01 of the Credit Agreement.

“Pledged Equity” means, with respect to each Debtor, (a) other than the Excluded
Stock or any shares or equity interests constituting Excluded Property, all
shares or other equity interests held by such Debtor in any corporations or
other entities (including, without limitation, those corporations or other
entities described in Schedule 3.5(a) that are directly held by such Debtor),
together with all warrants to purchase, all depositary shares and all other
rights of such Debtor in respect of such equity interests, (b) all certificates,
instruments or other documents evidencing same and registered or held in the
name of, or otherwise in the possession of, such Debtor, and (c) all present and
future payments, dividend distributions, instruments, compensation, property,
assets, interests and rights in connection with or related to the equity
interests described in clause (a) above, and all monies due or to become due and
payable to such Debtor in connection with or related to such equity interests or
otherwise paid, issued or distributed in respect of or in exchange therefor
(including, without limitation, all proceeds of dissolution or liquidation).

“Proceeds” means all of each Debtor’s present and future (a) proceeds of the
Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of governmental authority), (c) claims against
third parties for impairment, loss, damage, or impairment of the value of such
property, and (d) any and all proceeds of, and all claims for, any insurance,
indemnity, warranty or guaranty payable from time to time with respect to any of
the Collateral, including any credit insurance with respect to Receivables, in
each case whether represented as money, deposit accounts, accounts,



5



--------------------------------------------------------------------------------

 

 

general intangibles, securities, instruments, documents, chattel paper,
inventory, equipment, fixtures, or goods.

“Receivables” means all of each Debtor’s present and future accounts, accounts
from Governmental Authorities, instruments, and general intangibles, including
those arising from the provision of services, sale of inventory, or renting of
equipment to the customers of any Debtor, and rights to payment under all
Contracts, income tax refunds, and other rights to the payment of money,
together with all of the right, title and interest of any of the Debtors in and
to (a) all security pledged, assigned, hypothecated or granted to or held by any
of the Debtors to secure the foregoing, (b) all of any of the Debtors’ right,
title and interest in and to any goods or services, the sale of which gave rise
thereto, (c) all guarantees, endorsements and indemnifications on, or of, any of
the foregoing, (d) all powers of attorney granted to any of the Debtors for the
execution of any evidence of indebtedness or security or other writing in
connection therewith, (e) all credit information, reports and memoranda relating
thereto, and (f) all other writings related in any way to the foregoing.

“Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.

“Rigs” means all of each Debtor’s present and future well service rigs, contract
drilling rigs and any other onshore or offshore rigs of each Debtor.

“Secured Obligations” means (a) all principal, interest, premium (including any
Applicable Premium), fees, reimbursements, indemnifications, and other amounts
now or hereafter owed by the Borrower under the Credit Agreement, this
Agreement, and the other Loan Documents; (b) all amounts now or hereafter owed
by the other Debtors under the Guaranty, this Agreement, and the other Loan
Documents and (c) any increases, extensions, renewals, replacements, and
rearrangements of the foregoing obligations under any amendments, supplements,
and other modifications of the agreements creating the foregoing obligations, in
each case, whether direct or indirect, absolute or contingent.

“Securities Accounts” means all securities accounts (as defined in the UCC) now
or hereafter held in the name of any Debtor.

“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3(a).

“Supporting Obligations” means all supporting obligations, including letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Property.





6



--------------------------------------------------------------------------------

 

 

“Titled Equipment” means any and all Equipment and Inventory represented (or
required to be represented) by a certificate of title issued under the laws of a
State in the United States.

“Trademarks” means all of the following now owned or hereafter acquired by any
Debtor: all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office, any State of the United States or
any similar offices in any other country or any political subdivision thereof,
and all extensions or renewals thereof, including, without limitation, any of
the foregoing referred to in Schedule 3.7.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Debtor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.7.

“Trademark Security Agreement Supplement” shall mean a supplement to this
Agreement, by each applicable Debtor in favor of the Administrative Agent (for
the benefit of the holders of the Secured Obligations), substantially in the
form of Annex III hereto.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

Article 2
Grant of Security Interest

Section 2.01.Grant of Security Interest.  Each Debtor hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a security interest in all of such Debtor’s right, title, and interest in and to
the following property (the “Collateral”) to secure the payment and performance
of the Secured Obligations: (a) all Chattel Paper, all Collateral Accounts, all
commercial tort claims, all Contracts, all Deposit Accounts, all Documents, all
Equipment, all Fixtures, all General Intangibles, all Instruments, all
Intellectual Property, all Inventory, all Investment Property (including without
limitation the Pledged Equity and all Securities Accounts), all Letter of Credit
Rights, all Liquid Assets, all Receivables, all Records, and all Supporting
Obligations, (b) any and all additions, accessions and improvements to, all
substitutions and replacements for and all products of or derived from the
foregoing, and (c) all Proceeds of the foregoing; provided,  however, that
notwithstanding anything to the contrary contained herein or in any other Loan
Document, this Agreement shall not constitute nor evidence a grant of a security
interest, collateral assignment or any other type of Lien in Excluded Property
provided further, that the Proceeds of Excluded Property shall not constitute
Excluded Property solely by virtue of being Proceeds thereof but only to the
extent that such Proceeds otherwise independently constitute Excluded Property
hereunder.





7



--------------------------------------------------------------------------------

 

 

To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, to secure the payment and performance of the Secured
Obligations to the full extent that such a collateral assignment is possible
under the relevant Law.

Section 2.02.Avoidance Limitation.  Notwithstanding ‎Section 2.01 above, the
amount of any Debtor’s Secured Obligations that are secured by its rights in
Collateral subject to a Lien in favor of the Administrative Agent hereunder or
under any other Security Document shall be limited to the extent, if any,
required so that the Liens it has granted under this Agreement shall not be
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or to being set aside or annulled under any applicable Law relating to
fraud on creditors.  In determining the limitations, if any, on the amount of
any Debtor’s Secured Obligations that are subject to the Lien on such Debtor’s
Collateral hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Debtor may have under the Guaranty, any other agreement or applicable Law shall
be taken into account.

Section 2.03.Debtors Remain Liable.  Anything herein to the contrary
notwithstanding:  (a) each Debtor shall remain liable under the Contracts
included in the Collateral to the extent set forth therein to perform such
Debtor’s obligations thereunder to the same extent as if this Agreement had not
been executed; (b) the exercise by the Administrative Agent of any rights
hereunder shall not release any Debtor from any obligations under the Contracts
included in the Collateral; and (c) the Administrative Agent shall not have any
obligation under the Contracts included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent be obligated to perform or fulfill
any of the obligations of any Debtor thereunder, including any obligation to
make any inquiry as to the nature or sufficiency of any payment any Debtor may
be entitled to receive thereunder, to present or file any claim, or to take any
action to collect or enforce any claim for payment thereunder.

Article 3
Representations and Warranties

To induce the Lenders to make Loans to the Borrower under the Credit Agreement,
each Debtor hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, that:

Section 3.01.Title; No Other Liens.  Except for the security interests granted
to the Administrative Agent for the benefit of the holders of the Secured
Obligations pursuant to this Agreement and the other Permitted Liens, such
Debtor owns each item of the Collateral free and clear of any and all Liens or
claims of others.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such (a) as have been filed in favor of the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, pursuant to this
Agreement, and (b) as are permitted by the Credit Agreement.



8



--------------------------------------------------------------------------------

 

 

Section 3.02.Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filing of a financing
statement with respect to each Debtor describing the Collateral in the office
located in the jurisdiction listed on Schedule 3.3(a) opposite such Debtor, the
recording in the United States Patent and Trademark Office of the Trademark
Security Agreement Supplement and the Patent Security Agreement Supplement and
in the United States Copyright Office of the Copyright Security Agreement
Supplement, as applicable, and the taking of all applicable actions in respect
of perfection contemplated by Sections ‎4.05,  ‎4.06,  ‎4.07,  ‎4.10 and ‎4.11
in respect of Collateral (in which a security interest cannot be perfected by
the filing of a financing statement or such recordings in the United States
Patent and Trademark Office or the United States Copyright Office), will
constitute valid perfected security interests in all of the Collateral subject
to Article 9 of the UCC in favor of the Administrative Agent, for the benefit of
the holders of the Secured Obligations, as collateral security for such Debtor’s
Obligations, enforceable in accordance with the terms hereof and the UCC against
all creditors of such Debtor and any Persons purporting to purchase any
Collateral from such Debtor and (b) are prior to all other Liens on the
Collateral except for Permitted Prior Liens (and subject to the limitations on
perfection and method of perfection provided in ‎Article 5).

Section 3.03.Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office.  On the date of this Agreement, each Debtor’s exact legal name is set
forth on the signature page hereof, and from and after an amendment or
modification thereto, on a written notification delivered to the Administrative
Agent pursuant to ‎Section 4.04.  On the date hereof, such Debtor’s jurisdiction
of organization, type of organization, identification number from the
jurisdiction of organization (if any), and the location of such Debtor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 3.3(a).

Section 3.04.Certain Collateral.  None of the Collateral constitutes, or is the
Proceeds of, farm products and none of the Collateral has been purchased for, or
will be used by any Debtor primarily for personal, family or household
purposes.  Except as set forth on Schedule 3.4 or otherwise notified to the
Administrative Agent pursuant to Sections ‎4.09,  ‎4.10 or ‎4.11, respectively:

(a)none of the account debtors or other persons obligated on any of the
Collateral of such Debtor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal or state statute or rule in respect of
such Collateral of the type described in ‎Section 4.11(a);

(b)such Debtor holds no commercial tort claims;

(c)such Debtor holds no interest in, title to or power to transfer, any Patents,
Trademarks or Copyrights;

(d)such Debtor holds no interest in, title to or power to transfer any
Intellectual Property that is registered or for which an application has been
filed in the United States Patent and Trademark Office or the United States
Copyright Office;



9



--------------------------------------------------------------------------------

 

 

(e)such Debtor owns no vessels or aircraft.

Section 3.05.Investment Property, Chattel Paper, and Instruments.  (a) Each
Debtor is the legal and beneficial owner of the Pledged Equity as set forth on
Schedule 3.5(a).  The Pledged Equity has been duly authorized and validly
issued, is fully paid and non-assessable and is not subject to the rights of any
person to acquire such Pledged Equity, and none of the Pledged Equity
constitutes margin stock (within the meaning of Regulation U issued by the
FRB).  Except as set forth on Schedule 3.5(a), on the date hereof, the Pledged
Equity constitutes all of the issued and outstanding shares of stock or other
equity interests of each of the respective issuers thereof and no such issuer
has any obligation to issue any additional shares of stock or other equity
interests or rights or options thereto.

(b)Except for filings contemplated by this Agreement and as may be required in
connection with any disposition of any portion of the Pledged Equity by laws
affecting the offering and sale of securities generally, no consent of any
Person and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
Governmental Authority is required in connection with (i) the execution,
delivery, performance, validity or enforceability of this Agreement, (ii) the
perfection or maintenance of the security interest created hereby (including the
first or second priority nature thereof), or (iii) the exercise by the
Administrative Agent of the rights provided for in this Agreement.

(c)Each of the Instruments and Chattel Paper pledged by such Debtor hereunder
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general principles of equity.  Schedule 3.5(c) lists all of the Instruments
issued to or held by each Debtor as of the Closing Date.

(d)Such Debtor is the record and beneficial owner of, and has good title to the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and other Permitted Liens.

Section 3.06.Receivables.  (a) No amount payable to such Debtor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent to the extent required
by ‎Article 5.

(b)The amounts represented by such Debtor to the Secured Parties from time to
time as owing to such Debtor in respect of the Receivables will at such times be
accurate in all material respects. 

Section 3.07.Intellectual Property.  (a) Schedule 3.7 lists all Intellectual
Property necessary for the conduct of such Debtor’s business as currently
conducted that is owned by such Debtor in its own name on the date hereof.



10



--------------------------------------------------------------------------------

 

 

(b)On the date hereof, all material Intellectual Property of such Debtor
described on Schedule 3.7 is valid, subsisting, unexpired and enforceable, has
not been abandoned and does not infringe the intellectual property rights of any
other Person in any material respect.

(c)Except as set forth in Schedule 3.7, on the date hereof, none of such
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Debtor is the licensor or franchisor.

(d)No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Debtor’s rights in, any such Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

Section 3.08.Certificates of Title.  Each Debtor will take commercially
reasonable action to ensure that the certificates of title for all items of
Titled Equipment owned by all Debtors in respect of which applicable Law
requires the issuance of a certificate of title for such Titled Equipment shall
(a) indicate the correct legal name of the Debtor that is the owner of the
Titled Equipment covered thereby, (b) indicate the Administrative Agent as a
lienholder, and (c) be in the possession of the Administrative Agent or its
designee.  Schedule 3.8 lists each item of Titled Equipment owned by a Debtor as
of the Closing Date which is located in a state where applicable Law requires
the issuance of a certificate of title for such item of Titled Equipment, the
net book value and such Debtors’ internally identifying asset number assigned to
each such item of Titled Equipment and, to the extent available on the Closing
Date, the owner, jurisdiction of registration, make, model and serial or vehicle
identification number of each item of such Titled Equipment.  

Section 3.09.Bank Accounts.  Schedule 3.9 lists all Deposit Accounts, Securities
Accounts, commodities accounts and other bank accounts maintained by or for the
benefit of any Debtor as of the Closing Date with any bank or financial
institution together with, to the best of each Debtor’s knowledge after diligent
inquiry, the approximate outstanding balance in such Deposit Account, Securities
Account and other bank account as of the date hereof and indentifying the type
or nature of such accounts and whether any such account is exclusively used for
payroll, payroll taxes or employee benefits.

Section 3.10.Location of Collateral.  All tangible items of Collateral, other
than Equipment which is located at customer job sites, being used by employees
in the ordinary course of business or being refurbished or repaired, shall at
all times be kept by the Debtors at the business locations set forth in Schedule
3.10 or such other locations inside the United States as the Borrower may
specify in a notice to the Administrative Agent, except that Debtors may (a)
make Dispositions of Collateral in accordance with ‎Section 4.10(b) hereof and
‎Section 7.05 of the Credit Agreement; and (b) move Collateral to another
location in the United States, upon ten (10) Business Days prior written notice
to the Administrative Agent.  Schedule 3.10 lists the name of each such



11



--------------------------------------------------------------------------------

 

 

Debtor, each business location, whether such business location is owned or
leased by the Debtor and a desrciption of the Collateral kept at such business
location.

Article 4
Covenants and Agreements

Each Debtor covenants and agrees with the Administrative Agent and the holders
of the Secured Obligations that, from and after the date of this Agreement until
this Agreement terminates in accordance with ‎Section 7.13(a):

Section 4.01.Covenants in Credit Agreement.  Such Debtor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Debtor or any of its Subsidiaries.

Section 4.02.Maintenance of Insurance.  Such Debtor will comply with the
provisions of the Credit Agreement governing the maintenance of insurance for
any of its assets constituting Collateral.  All policies representing liability
insurance of the Debtors shall name the Administrative Agent as additional
insured in a form reasonably satisfactory to the Administrative Agent and the
holders of the Secured Obligations and all policies representing casualty
insurance of the Debtors insuring Collateral shall name the Administrative Agent
as loss payee in a form reasonably satisfactory to the Administrative Agent and
the holders of the Secured Obligations.

Section 4.03.Maintenance of Perfected Security Interest; Further Documentation;
Filing Authorization; Further Assurances; Power of Attorney.  (a) Such Debtor
shall maintain the security interest created by this Agreement as a perfected
first priority security interest prior to all other Liens other than Permitted
Prior Liens (and subject to the limitations on perfection and method of
perfection provided in ‎Article 5) and shall defend such security interest
against the claims and demands of all Persons whomsoever.

(b)Such Debtor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Debtor and such other reports in connection with the Collateral
as the Administrative Agent or the holders of the Secured Obligations may
reasonably request, all in reasonable detail.

(c)Subject in each case to ‎Article 5, each Debtor further agrees to take any
other action reasonably requested by the Administrative Agent or the holders of
the Secured Obligations to insure the attachment, perfection and priority of,
and the ability of the Administrative Agent to enforce, the security interest in
any and all of the Collateral including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC, to the extent, if any, that any Debtor’s
signature thereon is required therefor; (ii) causing the Administrative Agent’s
name to be noted as secured party on any certificate of title for a



12



--------------------------------------------------------------------------------

 

 

titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Administrative Agent to enforce, the security
interest in such Collateral; (iii) complying with any provision of any statute,
regulation or treaty of the United States or any other country as to any
Collateral if compliance with such provision is a condition to the attachment,
perfection or priority of, or the ability of the Administrative Agent to
enforce, the security interest in such Collateral; and (iv) taking all actions
required by the UCC or by other law, as applicable in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

(d)Each Debtor hereby irrevocably authorizes the Administrative Agent, at the
direction of the holders of the Secured Obligations, or its designee at any time
and from time to time to file in any jurisdiction in which the Uniform
Commercial Code has been adopted any initial financing statements and amendments
thereto that (i) indicate the Collateral (A) as all assets of each Debtor or
words of similar effect, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by the UCC for
the sufficiency or filing office acceptance of any initial financing statement
or amendment.  Each Debtor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Debtor also ratifies its
authorization for the Administrative Agent or its designee to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof and in respect of this
Agreement.

(e)During the existence of an Event of Default,

(i)At the Administrative Agent’s request or at the request of Required Lenders
(as defined in the Credit Agreement), each Debtor shall take any actions
reasonably requested by the Administrative Agent or the Required Lenders with
respect to such Event of Default, including diligently endeavoring to cure any
material defect existing or claimed with respect to any Collateral, and taking
all reasonably necessary and desirable steps for the defense of any legal
proceedings affecting any Collateral, including the employment of counsel, the
prosecution or defense of litigation, and the release or discharge of all
adverse claims;

(ii)The Administrative Agent, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as the Administrative
Agent or the Required Lenders deem necessary or desirable for the defense of any
such legal proceedings or the protection of the validity or priority of this
Agreement and the liens, security interests, and assignments created hereunder,
including the employment of independent counsel, the prosecution or defense of
litigation, the compromise or discharge of any adverse claims made with respect
to any Collateral and the payment or removal of prior liens or security
interests, and the reasonable expenses of the Administrative Agent in taking
such action shall be paid by the Debtors; and

(iii)Each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Loan Document, the Administrative Agent may, but shall
not be obligated to, perform such Debtor’s obligations under this Agreement or



13



--------------------------------------------------------------------------------

 

 

such other Loan Document, and any reasonable expenses incurred by the
Administrative Agent in performing such Debtor’s obligations shall be paid by
such Debtor.  Any such performance by the Administrative Agent may be made by
the Administrative Agent in reasonable reliance on any statement, invoice, or
claim, without inquiry into the validity or accuracy thereof.  The amount and
nature of any expense of the Administrative Agent hereunder shall be
conclusively established by a certificate of any officer of the Administrative
Agent absent manifest error.

(f)Each Debtor hereby irrevocably constitutes and appoints the Administrative
Agent (and all Persons designated by the Administrative Agent) as such Debtor’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
clause ‎(f).  The Administrative Agent, or the Administrative Agent’s designee,
may, without notice and in either its or a Debtor’s name, but at the cost and
expense of Debtors:

(i)Endorse a Debtor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into the Administrative Agent’s
possession or control; and

(ii)During an Event of Default, (A) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (B) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (C) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as the Administrative Agent,
at the direction of the Required Lenders, deems advisable; (D) collect,
liquidate and receive balances in Deposit Accounts or investment accounts, and
take control, in any manner, of proceeds of Collateral; (E) prepare, file and
sign a Debtor’s name to a proof of claim or other document in a bankruptcy of an
Account Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (F) receive, open and dispose of mail addressed to a Debtor; (G)
endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Equipment or other Collateral;
(H) use a Debtor’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (I) use information contained in any data
processing, electronic or information systems relating to Collateral; (J) make
and adjust claims under insurance policies; (K) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Debtor is a beneficiary; and (L) take
all other actions as Administrative Agent deems appropriate to fulfill any
Debtor’s obligations under the Loan Documents.

Section 4.04.Changes in Name, etc.  Such Debtor will not, except upon 10 days’
prior written notice to the Administrative Agent (or such shorter period as may
be agreed to by the Administrative Agent, at the direction of the Required
Lenders, in their sole discretion) and the taking of all actions and the
execution of all documents reasonably requested by the Administrative Agent or
the Required Lenders to maintain the validity,



14



--------------------------------------------------------------------------------

 

 

perfection and priority of the security interests provided for herein: (a)
change its type of organization, jurisdiction of organization or other legal
structure from that referred to in ‎Section 3.03, (b) change its organizational
number if it has one, or (c)change its name.

Section 4.05.Delivery of Instruments, Chattel Paper, and Documents.  If any
amount payable under or in connection with any of the Collateral is or becomes
evidenced by any Instrument or Chattel Paper, such Instrument or Chattel Paper
shall, to the extent required by ‎Article 5, be immediately delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent and the Required Lenders, to be held as Collateral pursuant
to this Agreement.  If any goods are or become covered by a negotiable Document,
such Document shall, to the extent required by ‎Article 5, be immediately
delivered to the Administrative Agent to be held as Collateral pursuant to this
Agreement.

Section 4.06.Investment Property.  With respect to Investment Property (other
than Excluded Stock) and Pledged Equity:

(a)If any Debtor shall at any time hold or acquire any Pledged Equity which
consists of certificated securities, whether as a stock split, stock dividend,
or other distribution with respect to Pledged Equity, or otherwise, such Debtor
shall promptly, and in any event within thirty (30) days after receipt thereof,
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent or the
Required Lenders may from time to time specify.  If any Pledged Equity now owned
or hereafter acquired by any Debtor consists of uncertificated securities and is
issued to such Debtor or its nominee directly by the issuer thereof, such Debtor
shall immediately notify the Administrative Agent thereof, and shall take any
actions reasonably requested by the Administrative Agent or the Required Lenders
to enable the Administrative Agent to obtain “control” (within the meaning of
Section 8-106 of the UCC) with respect thereto.  If any Pledged Equity, whether
certificated securities or uncertificated securities, or other Investment
Property (including Securities Accounts and commodities accounts) now or
hereafter acquired by any Debtor is held or acquired by such Debtor or its
nominee through a securities intermediary or commodity intermediary, such Debtor
shall immediately notify the Administrative Agent thereof and shall take any
actions reasonably requested by the Administrative Agent or the Required Lenders
to enable the Administrative Agent to obtain “control” (within the meaning of
Section 8-106 and/or Section 9-106 of the UCC, as applicable) with respect
thereto, including the execution of Control Agreements reasonably acceptable to
the Administrative Agent and the Required Lenders.  To the extent that the
Administrative Agent has the right pursuant to the foregoing to give entitlement
orders or instructions or directions to any issuer, securities intermediary or
commodity intermediary or to withhold its consent to the exercise of any
withdrawal or dealing rights by any Debtor, the Administrative Agent agrees with
each Debtor that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Debtor, unless an Event of Default has
occurred and is continuing.



15



--------------------------------------------------------------------------------

 

 

(b)So long as no Event of Default has occurred and is continuing, each Debtor
shall be entitled:

(i)to exercise, in a manner not inconsistent with the terms hereof, the voting
power with respect to the Pledged Equity of such Debtor, and for that purpose
the Administrative Agent shall (if any Pledged Equity shall be registered in the
name of the Administrative Agent or its nominee), at the direction of the
Required Lenders, execute or cause to be executed from time to time, at the
expense of the Borrower, such proxies or other instruments in favor of such
Debtor or its nominee, in such form and for such purposes as shall be reasonably
requested by such Debtor, to enable it to exercise such voting power with
respect to the Pledged Equity; and

(ii)except as otherwise provided herein or in the Credit Agreement, to receive
and retain for its own account any and all payments, proceeds, dividends,
distributions, property, assets, or rights to the extent such are permitted
pursuant to the terms of the Credit Agreement, other than (x) stock or
liquidating dividends or (y) other dividends or other amounts payable under or
in connection with any recapitalization, restructuring, or other non-ordinary
course event (the dividends and amounts in this clause (y) being “Extraordinary
Payments”), paid, issued or distributed from time to time in respect of the
Pledged Equity.  During the continuation of an Event of Default, if any
Extraordinary Payment is paid or payable, then such sum shall be paid by each
such Debtor to the Administrative Agent promptly, and in any event within ten
(10) Business Days after receipt thereof, to be held by the Administrative
Agent, for the benefit of the holders of the Secured Obligations, as additional
collateral hereunder.

(c)Upon the occurrence and during the continuance of any Event of Default, all
rights of each Debtor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to ‎Section 4.06(b) and to receive the payments, proceeds, dividends,
distributions, property, assets, or rights that the Debtor would otherwise be
authorized to receive and retain pursuant to ‎Section 4.06(b) shall cease, and
thereupon the Administrative Agent, at the direction of the Required Lenders,
shall be entitled to exercise all voting power with respect to the Pledged
Equity and to receive and retain, as additional collateral hereunder, any and
all payments, proceeds, dividends, distributions, property, assets, or rights at
any time declared or paid upon any of the Pledged Equity during such an Event of
Default and otherwise to act with respect to the Pledged Equity as outright
owner thereof.  In the event that the Administrative Agent, at the direction of
the Required Lenders, exercises its rights under this Section 4.06(c), it shall
concurrently deliver notice thereof to each Debtor.

(d)All payments, proceeds, dividends, distributions, property, assets,
instruments or rights that are received by each Debtor contrary to the
provisions of this ‎Section 4.06 shall be received and held in trust for the
benefit of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, shall be segregated by each Debtor from other funds of such
Debtor and shall be forthwith paid over to the



16



--------------------------------------------------------------------------------

 

 

Administrative Agent as Pledged Equity in the same form as so received (with any
necessary endorsement).

(e)If such Debtor is an issuer of Pledged Equity, such Debtor agrees that (i) it
will be bound by the terms of this Agreement relating to the Pledged Equity
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will comply with instructions received by it
pursuant to the terms of ‎Section 4.06(f) with respect to the Pledged Equity
issued by it.  In addition, if any such Debtor is a partnership or a limited
liability company, such Debtor (i) confirms that none of the terms of any equity
interest issued by it provides that such equity interest is a “security” within
the meaning of the UCC, (ii) agrees that it will take no action to cause or
permit any such equity interest to become a security, (iii) agrees that it will
not issue any certificate representing any such equity interest and (iv) agrees
that if, notwithstanding the foregoing, any such equity interest shall be or
become a security, such Debtor will (and the Debtor that holds such equity
interest hereby instructs such issuing Debtor to) comply with reasonable
instructions originated by the Administrative Agent or the Required Lenders
without further consent by such Debtor.

(f)Each Debtor hereby authorizes and instructs each issuer of any Pledged Equity
pledged by such Debtor hereunder to (i) comply with any instruction received by
it from the Administrative Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Debtor, and each Debtor agrees that each such issuer shall be fully protected in
so complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Equity directly to the
Administrative Agent for the benefit of the holders of the Secured Obligations.

Section 4.07.Deposit Accounts.  (a) For each Deposit Account listed on Schedule
3.9 that has a balance of $100,000 or more as of the date hereof (other than an
account exclusively used for payroll, payroll taxes or employee benefits), the
Debtor maintaining such Deposit Account will take any actions requested by the
Administrative Agent or the Required Lenders to enable the Administrative Agent
to obtain “control” (within the meaning of Section 9-104 of the UCC) with
respect thereto (subject to the Intercreditor Agreement), including the
execution of Control Agreements reasonably acceptable to the Administrative
Agent and the Required Lenders.

(b)For each Deposit Account created by a Debtor after the date hereof, the
Debtor creating and maintaining such Deposit Account shall provide 10 days
written notice (or such lesser period as the Administrative Agent, at the
direction of the Required Lenders, may agree) to the Administrative Agent prior
to the creation of such Deposit Account and, if at the time of its creation,
such Deposit Account (other than with respect to an account exclusively used for
payroll, payroll taxes or employee benefits) has a balance of $100,000 or more,
take any actions requested by the Administrative Agent or the Required Lenders
to enable the Administrative Agent to obtain “control” (within the meaning of
Section 9-104 of the UCC) with respect thereto (subject to the Intercreditor



17



--------------------------------------------------------------------------------

 

 

Agreement), including the execution of Control Agreements reasonably acceptable
to the Administrative Agent and the Required Lenders.

(c)Notwithstanding the foregoing, (i) if the collective balance of any Deposit
Accounts (other than accounts exclusively used for payroll, payroll taxes or
employee benefits) not subject to the Administrative Agent’s “control” at any
time equals or exceeds $250,000, then the Debtors maintaining such Deposit
Accounts shall take such action as is necessary to enable the Administrative
Agent to obtain “control” with respect to such Deposit Accounts (subject to the
Intercreditor Agreement), including the execution of Control Agreements
reasonably acceptable to the Administrative Agent and the Required Lenders, such
that, after giving effect thereto, the collective balance of all such Deposit
Accounts not subject to the Administrative Agent’s “control” is less than
$250,000 and (ii) the Administrative Agent agrees with each Debtor that the
Administrative Agent will not give any instructions to a depositary bank
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from any Debtor, unless an Event of
Default is in effect.

(d)The Debtors shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent, the Required Lenders and
the ABL Agent.  The Debtors shall obtain an agreement (in form and substance
satisfactory to the Administrative Agent, the Required Lenders and the ABL
Agent) from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s and the ABL Agent’s control over and Lien in the lockbox
or Dominion Account (subject to the Intercreditor Agreement), which may be
exercised by the Administrative Agent subject to the terms of the Intercreditor
Agreement.  The Administrative Agent and the Lenders assume no responsibility to
the Debtors for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

(e)The Debtors shall request in writing and otherwise take all necessary steps
to ensure that all payments relating to the Term Loan Priority Collateral are
made directly to a Deposit Account.  If any Debtor receives cash or Payment
Items with respect to any Term Loan Priority Collateral, it shall hold same in
trust for the Administrative Agent, for the benefit of the holders of the
Secured Obligations, and promptly (not later than the next Business Day) deposit
same into a Deposit Account.

Section 4.08.Modifications of Receivables, Chattel Paper, Instruments and
Payment Intangibles; Administration of Accounts.  (a) No Debtor will, without
the Administrative Agent’s prior written consent (which consent shall not be
unreasonably withheld or delayed): (i) compromise or grant any extension of the
time of payment of any of the Collateral consisting of Receivables, Chattel
Paper, Instruments or payment intangibles, (ii) settle the same for less than
the full amount thereof, (iii) release, wholly or partly, any obligor liable for
the payment thereof or (iv) allow any credit or discount whatsoever thereon;
provided, that so long as no Event of Default has occurred and is continuing,
this ‎Section 4.08 shall not restrict any extensions, credits, discounts,
compromises or settlements granted or made by any Debtor in the ordinary course
of



18



--------------------------------------------------------------------------------

 

 

such Debtor’s business and consistent with such prudent practices used in
industries that are the same as or similar to those in which such Debtor is
engaged.

(b)Each Debtor shall keep accurate and complete records of all Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sales, collection, reconciliation and other reports to the
extent provided to the ABL Agent.  The Borrower shall also provide to the
Administrative Agent, concurrently with the delivery of each Borrowing Base
Certificate, such other information and reports promptly after delivering the
same to the ABL Agent.

(c)If an Account of a Debtor includes a charge for any Taxes, the Administrative
Agent is authorized, at the direction of the Required Lenders, to pay the amount
thereof to the proper taxing authority for the account of such Debtor and, if
not collected from the relevant account debtor, to charge Debtor therefor;
provided,  however, that neither the Administrative Agent nor the Lenders shall
be liable for any Taxes that may be due from the Debtor or with respect to any
Collateral.

(d)Whether or not a Default or Event of Default exists, the Administrative Agent
shall have the right at any time, in the name of the Administrative Agent, any
designee of the Administrative Agent or any Debtor, to verify the validity,
amount or any other matter relating to any Accounts of the Debtors by mail,
telephone or otherwise.  The Debtors shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

Section 4.09.Intellectual Property.  With respect to Intellectual Property:

(a)Such Debtor (either itself or through licensees) will (i) continue to use
each Trademark necessary to the conduct of its business in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) use such Trademark with the appropriate notice of registration and
substantially all other notices and legends required by applicable Laws, (iii)
not knowingly adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (iv) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark necessary to the conduct of its business may become
invalidated or impaired in any way;

(b)Such Debtor (either itself or through licensees) will not do any act, or omit
to do any act, whereby any Patent necessary for the conduct of its business may
become forfeited, abandoned or dedicated to the public;

(c)Such Debtor (either itself or through licensees) (i) will employ each
Copyright necessary for the conduct of its business and (ii) will not (and will
not knowingly permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any material portion of such Copyrights may
become invalidated or



19



--------------------------------------------------------------------------------

 

 

otherwise impaired.  Such Debtor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain;

(d)Such Debtor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property necessary for the conduct of its
business to materially infringe the intellectual property rights of any other
Person;

(e)Such Debtor will notify the Administrative Agent and the Lenders immediately
if it knows, or has reason to know, that any application or registration
relating to any Intellectual Property necessary for the conduct of its business
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office) regarding such
Debtor’s ownership of, or the validity of, any such Intellectual Property or
such Debtor’s right to register the same or to own and maintain the same;

(f)Whenever such Debtor, either by itself or through any agent, employee,
licensee or designee, shall file or acquire a registration of any Intellectual
Property or an application for the registration therefor with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
Governmental Authority of the United States, any State thereof or any other
country, such Debtor shall report such filing or acquisition to the
Administrative Agent within 30 days after the date on which such filing or
acquisition occurs, and any such Intellectual Property shall automatically
constitute Collateral and shall be subject to the security interest created by
this Agreement.  Upon request of the Administrative Agent or the Required
Lenders, such Debtor shall promptly execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Administrative
Agent or the Required Lenders may reasonably request to evidence the security
interest granted hereunder to the Administrative Agent for the benefit of the
holders of the Secured Obligations in any Copyright, Patent or Trademark
necessary for the conduct of its business and the goodwill and general
intangibles of such Debtor relating thereto or represented thereby;

(g)Such Debtor will take commercially reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office and the United States Copyright Office, to maintain and pursue
each application relating to any Intellectual Property necessary for the conduct
of its business (and to obtain the relevant registration) and to maintain each
registration of such Intellectual Property, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability; and

(h)In the event that any Intellectual Property necessary for the conduct of its
business is infringed, misappropriated or diluted by a third party, such Debtor
shall (i)take such actions as such Debtor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and take such actions as such
Debtor shall reasonably deem appropriate under the



20



--------------------------------------------------------------------------------

 

 

circumstances, including filing suit for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for infringement, misappropriation or dilution.

Section 4.10.Equipment.  (a) Each Debtor shall keep accurate and complete
records of its Equipment, including kind, quality, quantity, cost, acquisitions
and dispositions thereof, and shall submit to the Administrative Agent, on such
periodic basis as the Administrative Agent or the Required Lenders may request,
a current schedule thereof, in form satisfactory to the Administrative Agent and
the Required Lenders.  Promptly upon request, the Debtors shall deliver to the
Administrative Agent evidence of their ownership or interests in any Equipment.

(b)No Debtor shall sell, lease or otherwise dispose of any Equipment without
prior notice to the Administrative Agent, other than leases in the ordinary
course of business and sales of Equipment, the gross proceeds of which do not
exceed $1,000,000 in any calendar year.

(c)The Equipment of each Debtor is in good operating condition and repair, and
all necessary replacements and repairs have been made so that the value and
operating efficiency of the Equipment is preserved at all times, in each case
except for (i) reasonable wear and tear and (ii) Equipment that is being
repaired or replaced in the ordinary course of business.  Each Debtor shall
ensure that the Equipment is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications.  No Debtor shall permit any Equipment to become
affixed to, or located at, real property leased by such Debtor if the aggregate
amount of payments due by such Debtor during any fiscal year pursuant to the
term of such lease exceeds $100,000, unless the Debtor shall have delivered
prior written notice thereof to the Administrative Agent and shall use
commercially reasonable efforts to cause the landlord of such real property to
deliver to the Administrative Agent a lien waiver in form reasonably acceptable
to the Administrative Agent and the Required Lenders.  With respect to any real
property leased by any Debtor upon which any Equipment is affixed or located as
of the date hereof, if the terms of the lease for such real property provide for
aggregate payments by such Debtor during any fiscal year in excess of $100,000,
such Debtor shall use commercially reasonably efforts to cause the landlord of
such real property to deliver to the Administrative Agent a lien waiver in a
form reasonably acceptable to the Administrative Agent and the Required Lenders
(which will not require the expenditure of any consent fee, other than
reimbursement of costs, to the landlord).

(d)Subject to Section 5.05, with respect to any item of Titled Equipment now or
hereafter owned by a Debtor and with respect to which perfection must be
effected by a means other than the filing of an appropriate financing statement
under the applicable Uniform Commercial Code, such Debtor agrees to take such
action (or cause its Subsidiaries to take such action), including endorsing
certificates of title or executing applications for transfer of title, as is
reasonably required by the Administrative Agent or the Required Lenders to
enable the Administrative Agent to properly perfect and protect its Lien on such
Titled Equipment and to transfer the same.



21



--------------------------------------------------------------------------------

 

 

Section 4.11.Actions With Respect to Certain Collateral.  (a) If any of the
account debtors or other Persons obligated on any of the Receivables, Chattel
Paper, Instruments or payment intangibles with a value in excess of $500,000, or
on any Contract with a value in excess of $500,000 in any twelve month period,
is or becomes a governmental authority subject to the Federal Assignment of
Claims Act or like federal or state statute or rule in respect of such
Collateral, Debtor shall promptly (i) notify the Administrative Agent in a
writing signed by such Debtor that such account debtor or other Person obligated
on such Collateral is a Governmental Authority subject to the Federal Assignment
of Claims Act or like federal or state statute or rule and (ii) take all actions
reasonably required by the Administrative Agent or the Required Lenders to
insure the attachment, perfection or priority of, or the ability of the
Administrative Agent to enforce, the security interest in such Collateral.

(b)If any Debtor shall at any time hold or acquire a commercial tort claim with
a value in excess of $500,000, such Debtor shall promptly notify the
Administrative Agent in a writing signed by such Debtor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent and the Required Lenders. 

(c)If any Debtor shall at any time hold or acquire any vessel, aircraft,
aircraft engines, or aircraft propellers, such Debtor shall promptly notify the
Administrative Agent in a writing signed by such Debtor, and shall take all
actions reasonably requested by the Administrative Agent or the Required Lenders
to insure the attachment, perfection and priority of, and the ability of the
Administrative Agent to enforce, a security interest therein. 

(d)If any goods that constitute Collateral with a value in excess of $250,000
are at any time in the possession of a bailee, the applicable Debtor or Debtors
shall promptly notify the Administrative Agent thereof and, if requested by the
Administrative Agent or the Required Lenders, shall promptly use all
commercially reasonable efforts to obtain a landlord’s agreement from such
bailee, or a similar agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.

Article 5
Limitation on Perfection of Security Interest

Section 5.01.Chattel Paper and Instruments.  The perfection of the security
interest granted in ‎Article 2 above in, respectively, Chattel Paper (whether
tangible or electronic) and Instruments will, prior to the occurrence of an
Event of Default (and after the occurrence of an Event of Default unless the
Administrative Agent or Required Lenders have required that further actions are
taken with respect to the perfection thereof), be effected solely by filing an
appropriate financing statement under the applicable Uniform Commercial Code so
long as (a) with respect to all Chattel Paper and Instruments, the aggregate
face amount of all such Chattel Paper and Instruments does not exceed $500,000
and (b) with respect to any individual Chattel Paper or Instrument, the face
amount thereof does not exceed $500,000.  Notwithstanding the foregoing, if no



22



--------------------------------------------------------------------------------

 

 

Event of Default exists, then upon the request of any Debtor the Administrative
Agent shall deliver any Chattel Paper or Instrument in its possession to that
Debtor if that Debtor requires possession in order to collect such Chattel Paper
or Instrument.  In the event that the aggregate face amount of such Chattel
Paper and Instruments exceeds $500,000 individually or in the aggregate, the
Debtors shall provide prompt written notice thereof to the Administrative Agent.

Section 5.02.Documents.  The perfection of the security interest granted in
‎Article 2 above in Documents will, prior to the occurrence of an Event of
Default (and after the occurrence of an Event of Default unless the
Administrative Agent or Required Lenders have required that further actions are
taken with respect to the perfection thereof), be effected solely by filing an
appropriate financing statement under the applicable Uniform Commercial Code so
long as (a) the aggregate value of the goods covered by all such Documents does
not exceed $500,000 and (b) the value of the goods covered by any individual
Document does not exceed $500,000.  In the event that the value of goods covered
by such Documents exceeds $500,000 individually or in the aggregate, the Debtors
shall provide prompt written notice thereof to the Administrative Agent.

Section 5.03.Letter of Credit Rights.  The perfection of the security interest
granted in ‎Article 2 above in Letter-of-Credit Rights will be required only
with respect to (a) solely following the occurrence of an Event of Default and
request by the Administrative Agent or Required Lenders, any individual
Letter-of-Credit Right the face amount of which exceeds $2,500,000 and (b) any
Letter-of-Credit-Rights constituting Supporting Obligations.  In the event that
the face amount of any individual Letter-of-Credit Right exceeds $2,500,000 or
that any Letter-of-Credit-Rights constitute Supporting Obligations, the Debtors
shall provide prompt written notice thereof to the Administrative Agent.

Section 5.04.Fixtures.  The perfection of the security interest granted in
‎Article 2 above in Fixtures will, prior to the occurrence of an Event of
Default (and after the occurrence of an Event of Default unless the
Administrative Agent or Required Lenders have required that further actions are
taken with respect to the perfection thereof), be effected by, at the option of
the Administrative Agent at the direction of the Required Lenders, either (1)
filing an appropriate financing statement with the appropriate Secretary of
State under the applicable Uniform Commercial Code or (2) filing a Mortgage
constituting an appropriate Fixture filing in the real property records of the
applicable jurisdiction.

Section 5.05.Titled Equipment.  The perfection of the security interest granted
in Article 2 above in Titled Equipment will be required only with respect to any
Titled Equipment that has a net book value on the date hereof or, if acquired
after the date hereof, the date of acquisition greater than or equal to
$0.  Furthermore, if at the end of any calendar quarter, commencing with the end
of the calendar quarter ending on September 30, 2016, the security interest in
any Titled Equipment has not been perfected, then within 60 days after the end
of such calendar quarter, the Borrower shall cause the security interest in such
items of Titled Equipment to be perfected.



23



--------------------------------------------------------------------------------

 

 

Article 6
Remedial Provisions

During the existence of an Event of Default, the Administrative Agent may,
subject to the Intercreditor Agreement, at the Administrative Agent’s option at
the direction of the Required Lenders, exercise one or more of the remedies
specified elsewhere in this Agreement or the following remedies:

Section 6.01.General Interim Remedies.  (a) To the extent permitted by Law, the
Administrative Agent may exercise all the rights and remedies of a secured party
under the UCC.

(b)The Administrative Agent may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.

(c)The Administrative Agent may require any Debtor to promptly assemble any
tangible Collateral of such Debtor and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent or the Required
Lenders.  The Administrative Agent or its designee may occupy any premises owned
or leased by any Debtor where the Collateral is assembled for a reasonable
period in order to effectuate the Administrative Agent’s rights and remedies
hereunder or under law, without obligation to any Debtor with respect to such
occupation.

Section 6.02.Receivables, Chattel Paper, Instruments and Payment
Intangibles.  Without limiting any other rights of the Administrative Agent
under the Loan Documents, during the existence of an Event of Default, the
Administrative Agent may, at the direction of the Required Lenders, establish
Collateral Accounts (including additional Dominion Accounts) for the purpose of
collecting the payments due to the Debtors under any Contracts or otherwise with
respect to the Receivables, Chattel Paper, Instruments and/or payment
intangibles and holding the proceeds thereof, and may, or may direct the Debtors
to, instruct all makers and/or all obligors with respect thereto to make all
payments with respect to such Collateral directly to the Administrative Agent,
for the benefit of the holders of the Secured Obligations, for deposit into such
Collateral Account.  After such direction to the Debtors, all payments, whether
of principal, interest, or other amounts, under any Contracts or otherwise with
respect to the Receivables, Chattel Paper, Instruments and/or payment
intangibles shall be directed to such Collateral Accounts until such direction
is revoked in writing by the Administrative Agent at the direction of the
Required Lenders.  All such payments which may from time to time come into the
possession of any Debtor shall be held in trust for the Administrative Agent for
the benefit of the holders of the Secured Obligations, segregated from the other
funds of such Debtor, and delivered to the Administrative Agent immediately in
the form received with any necessary endorsement for deposit into such
Collateral Account, such delivery in no event to be later than one Business Day
after receipt thereof by the applicable Debtor.  Each Debtor agrees to execute
any documents reasonably requested by the Administrative Agent or the Required
Lenders to create any Collateral Account



24



--------------------------------------------------------------------------------

 

 

and pledge it to the Administrative Agent for the benefit of the holders of the
Secured Obligations.  In connection with the foregoing, the Administrative Agent
shall have the right, at the direction of the Required Lenders, at any time
during the existence of an Event of Default to take any of the following
actions, in the Administrative Agent’s own name or in the name of the applicable
Debtor: compromise or extend the time for payment of any payments due with
respect to any Instrument or Chattel Paper upon such terms as the Administrative
Agent or the Required Lenders may reasonably determine; endorse the name of the
applicable Debtor, on checks, instruments, or other evidences of payment with
respect to any such Collateral; make written or verbal requests for verification
of amount owing on any such Collateral from the maker thereof or obligor
thereunder; open mail addressed to such Debtor which the Administrative Agent or
the Required Lenders reasonably believe relates to any such Collateral, and, to
the extent of checks or other payments with respect to any such Collateral,
dispose of same in accordance with this Agreement; take action in the
Administrative Agent’s name or the applicable Debtor’s name, to enforce
collection; and take all other action necessary to carry out this Agreement and
give effect to the Administrative Agent’s rights hereunder.  Costs and expenses
incurred by the Administrative Agent in collection and enforcement of amounts
owed under any Contracts or otherwise with respect to the Receivables, Chattel
Paper, Instruments and/or payment intangibles, including attorneys’ fees and
out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Administrative Agent on demand.  If at any time no Event of Default exists, then
upon request of the Borrower the Administrative Agent shall promptly revoke any
instructions to account debtors to make payment to the Collateral Accounts and
shall pay the amounts in the Collateral Accounts to the Debtors as their
interests may appear.

Section 6.03.Contracts.  During the existence of an Event of Default, the
Administrative Agent may, at the direction of the Required Lenders, exercise one
or more of the following remedies with respect to the Contracts that constitute
Collateral:

(a)(i) take any action permitted under ‎Section 6.02 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
the Contracts in accordance with the terms thereof.  Without limitation of the
foregoing, each Debtor agrees that under the foregoing circumstances, the
Administrative Agent, at the direction of the Required Lenders, may give
notices, consents and demands and make elections under the Contracts, modify or
waive the terms of the Contracts and enforce the Contracts, in each case, to the
same extent and on the same terms as such Debtor might have done in accordance
with the terms of such Contracts and applicable Law.  It is understood and
agreed that notwithstanding the exercise of such rights and/or the taking or
such actions by the Administrative Agent, such Debtor shall remain liable for
performance of its obligations under the Contracts; and

(b)upon receipt by the Administrative Agent of notice from any counterparty to
any Contract of such Person’s intent to terminate such Contract, the
Administrative Agent shall, at the direction of the Required Lenders, be
entitled to (i) cure or cause to be cured the condition giving rise to such
Person’s right of termination of such Contract, or (ii) acquire and assume (or
assign and cause the assumption by a third party of) the rights and obligations
of the applicable Debtor under such Contract.



25



--------------------------------------------------------------------------------

 

 

Section 6.04.Pledged Equity.  (a) Each Debtor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Equity, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws or otherwise, and may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act of 1933, as amended, or under applicable state securities laws,
even if such issuer would agree to do so.

(b)Each Debtor agrees to use its commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this ‎Section 6.04 valid
and binding and in compliance with any and all other applicable Laws; provided
that, notwithstanding the foregoing, each Debtor agrees to use its best efforts
to obtain all Affiliate consents and approvals and cause to be done all such
other acts by any Affiliate as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this ‎Section 6.04 valid
and binding and in compliance with any and all other applicable Laws.  Each
Debtor further agrees that a breach of any of the covenants contained in this
‎Section 6.04 will cause irreparable injury to the Administrative Agent and the
holders of the Secured Obligations, that the Administrative Agent and the
holders of the Secured Obligations have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this ‎Section 6.04 shall be specifically enforceable against such Debtor, and
such Debtor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred.

Section 6.05.Foreclosure.  (a) The Administrative Agent, at the direction of the
Required Lenders, may foreclose on the Collateral in any manner permitted by the
courts of or in the State of New York or the jurisdiction in which any
Collateral is located.  If the Administrative Agent should institute a suit for
the collection of the Secured Obligations and for the foreclosure of this
Agreement, the Administrative Agent may, at the direction of the Required
Lender, at any time before the entry of a final judgment dismiss the same, and
take any other action permitted by this Agreement.

(b)To the extent permitted by law, the Administrative Agent, at the direction of
the Required Lenders, may exercise all the foreclosure rights and remedies of a
secured party under the UCC.  In connection therewith, the Administrative Agent
may, at the direction of the Required Lenders, sell any Collateral at public or
private sale, at the office of the Administrative Agent or elsewhere, for cash
or credit and upon such other terms as the Administrative Agent and the Required
Lenders deem commercially



26



--------------------------------------------------------------------------------

 

 

reasonable.  The Administrative Agent may, at the direction of the Required
Lenders, sell any Collateral at one or more sales, and the security interest
granted hereunder shall remain in effect as to the unsold portion of the
Collateral.  Each Debtor agrees that to the extent permitted by law such sales
may be made without notice.  If notice is required by law, each Debtor hereby
deems ten days advance notice of the time and place of any public or private
sale reasonable notification, recognizing that if any portion of the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, shorter notice may be reasonable.  The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent may,
at the direction of the Required Lenders, adjourn any sale by announcement at
the time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was adjourned.  In the event that any
sale hereunder is not completed or is defective in the opinion of the
Administrative Agent or the Required Lenders, the Administrative Agent shall
have the right, at the direction of the Required Lenders, to cause subsequent
sales to be made hereunder.  Any statements of fact or other recitals made in
any bill of sale, assignment, or other document representing any sale hereunder,
including statements relating to the occurrence of an Event of Default,
acceleration of the Secured Obligations, notice of the sale, the time, place,
and terms of the sale, and other actions taken by the Administrative Agent in
relation to the sale may be conclusively relied upon by the purchaser at any
sale hereunder.  The Administrative Agent may delegate to any agent the
performance of any acts in connection with any sale hereunder, including the
sending of notices and the conduct of the sale.

Section 6.06.Application of Proceeds.  (a) Unless otherwise specified herein,
any cash proceeds received by the Administrative Agent from the sale of,
collection of, or other realization upon any part of the Collateral or any other
amounts received by the Administrative Agent hereunder may be, at the reasonable
discretion of the Administrative Agent and the Required Lenders (i) held by the
Administrative Agent in one or more Collateral Accounts as cash collateral for
the Secured Obligations or (ii) subject to the terms of the Intercreditor
Agreement applied to the Secured Obligations.

(b)Amounts applied to the Secured Obligations shall be applied in the following
order:

First, to the payment of the costs and expenses of exercising the Administrative
Agent’s rights hereunder, whether expressly provided for herein or otherwise;
and

Second, to the payment of the Secured Obligations in the order set forth in
Section 8.03 of the Credit Agreement.

Any surplus cash collateral or cash proceeds held by the Administrative Agent
after payment in full of the Secured Obligations and the termination of any
commitments of the Lenders to any Debtor shall be paid over to such Debtor or to
whomever may be lawfully entitled to receive such surplus.



27



--------------------------------------------------------------------------------

 

 

Section 6.07.Waiver of Certain Rights.  To the full extent each Debtor may do
so, such Debtor shall not insist upon, plead, claim, or take advantage of any
law providing for any appraisement, valuation, stay, extension, or redemption,
and such Debtor hereby waives and releases the same, and all rights to a
marshaling of the assets of such Debtor, including the Collateral of such
Debtor, or to a sale in inverse order of alienation in the event of foreclosure
of the liens and security interests hereby created.  Such Debtor shall not
assert any right under any law pertaining to the marshaling of assets, sale in
inverse order of alienation, the administration of estates of decedents or other
matters whatever to defeat, reduce, or affect the right of the Administrative
Agent under the terms of this Agreement.

Section 6.08.Remedies Cumulative.  The Administrative Agent’s remedies under
this Agreement and the Loan Documents to which any Debtor is a party shall be
cumulative, and no delay in enforcing this Agreement and the Loan Documents to
which any Debtor is a party shall act as a waiver of the Administrative Agent’s
rights hereunder.

Section 6.09.Reinstatement.  The obligations of each Debtor under this Agreement
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Secured Obligations is rescinded or
otherwise must be restored or returned by the Administrative Agent upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Debtor
or any other obligor or otherwise, all as though such payment had not been made.

Article 7
Miscellaneous

Section 7.01.Amendments.  None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.    

Section 7.02.Notices.  All notices, requests and demands to or upon the
Administrative Agent hereunder shall be in writing and effected in the manner
provided for in Section 10.02 of the Credit Agreement.  All notices, requests
and demands hereunder to any Debtor shall be in writing and given to it at its
address or telecopy number set forth in Schedule 3.3(b) attached hereto or at
such other address in the United States as may be specified by such Debtor in a
written notice delivered to the Administrative Agent in accordance with Section
10.02 of the Credit Agreement.

Section 7.03.No Waiver by Course of Conduct; Cumulative Remedies; No Duty.  No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent would otherwise have on
any future occasion.  The rights and remedies provided herein and in the other
Loan Documents are cumulative, may be exercised singly or



28



--------------------------------------------------------------------------------

 

 

concurrently and are not exclusive of any other rights or remedies provided by
law.  The powers conferred on the Administrative Agent under this Agreement are
solely to protect the Administrative Agent’s rights under this Agreement and
shall not impose any duty upon it to exercise any such powers.  Except as
elsewhere provided hereunder, the Administrative Agent shall have no duty as to
any of the Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to the Collateral.

Section 7.04.Enforcement Expenses; Indemnification.  (a) Each Debtor agrees to
pay, or reimburse the Administrative Agent and each holder of the Secured
Obligations for, all costs and expenses incurred in connection with the
enforcement, attempted enforcement, exercise, or preservation of any rights or
remedies under this Agreement or the other Loan Documents to which such Debtor
is a party (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all attorney
fees.

(b)Each Debtor agrees to pay, and to indemnify and hold the Administrative Agent
and each holder of the Secured Obligations harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c)Each Debtor agrees to pay, and to indemnify and hold the Administrative
Agent, each holder of the Secured Obligations, and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery, enforcement, performance or administration of any
Guaranty, this Agreement, or any Loan Document to which such Debtor is a party,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of the Indemnitee;  provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

(d)All amounts due under this ‎Section 7.04 shall be payable upon demand
therefor.  The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

Section 7.05.Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Debtor and shall inure to the benefit of the
Administrative Agent and the holders of the Secured Obligations and their
successors and



29



--------------------------------------------------------------------------------

 

 

assigns; provided that no Debtor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

Section 7.06.Set-Off.  Each Debtor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time upon the
occurrence and during the continuance of any Event of Default, without prior
notice to such Debtor or any other Loan Party, any such notice being waived by
such Debtor to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Debtor against any and all
Obligations owing to such Lender under the Credit Agreement, any Guaranty, or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
for payment and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Any such set-off shall be subject to the notice requirements of
Section 10.08 of the Credit Agreement; provided,  however, that the failure to
give such notice shall not affect the validity of such set-off and application.

Section 7.07.Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 7.08.Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 7.09.Section Headings.  The Section headings used in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 7.10.Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

Section 7.11.GOVERNING LAW ETC.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THAT



30



--------------------------------------------------------------------------------

 

 

WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b)SUBMISSION TO JURISDICTION.  EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH ‎(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ‎SECTION 7.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR



31



--------------------------------------------------------------------------------

 

 

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



Section 7.12.Additional Debtors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement after the date hereof pursuant to
Section 6.12 of the Credit Agreement shall become a Debtor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an instrument
in the form of Annex I hereto.

Section 7.13.Termination; Releases.  (a) This Agreement and the security
interest created hereby shall terminate upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), at which time the Administrative Agent shall
execute and deliver to the Debtors or the Debtors’ designee, at the Debtors’
expense, all Uniform Commercial Code termination statements and similar
documents which the Debtors shall reasonably request from time to time to
evidence such termination, shall deliver to the Debtors or the Debtors’s
designee all Collateral then in its possession, and shall authorized Borrower to
remove the Administrative Agent as an additional insured or loss payee under the
Debtor’s insurance policies.  Any execution and delivery of termination
statements or documents pursuant to this ‎Section 7.13(a) shall be without
recourse to or warranty by the Administrative Agent.

(b)Any Debtor other than the Borrower shall automatically be released from its
obligations hereunder and the security interest granted hereby in the Collateral
of such Debtor shall be automatically released in the event that such Debtor
ceases to be a Subsidiary of the Borrower as a result of the sale or transfer of
all of the Equity Interests of such Debtor or its parent company to a Person
other than a Loan Party or a Subsidiary of a Loan Party in a transaction
permitted by the Credit Agreement; provided that, to the extent required by the
Credit Agreement, the Required Lenders or, if required by the terms of the
Credit Agreement, such other requisite number of Lenders, shall have consented
to such sale, transfer or other disposition and the terms of such consent did
not provide otherwise.  If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Debtor in a transaction permitted by the Credit
Agreement the security interest created hereby in any Collateral that is so
sold, transferred or otherwise disposed of shall automatically terminate and be
released upon the closing of such sale, transfer or other disposition, and such
Collateral shall be sold free and clear of the Lien and security interest
created hereby; provided,  however, that such security interest will continue to
attach to all proceeds of such sales or other dispositions.  In connection with
any of the foregoing, the Administrative Agent shall deliver to the Debtors any
Collateral



32



--------------------------------------------------------------------------------

 

 

then in its possession and shall execute and deliver to the Debtors or the
Debtors’ designee, at the Debtors’ expense, all Uniform Commercial Code
termination statements and similar documents that the Debtors shall reasonably
request from time to time to evidence such termination.  Any execution and
delivery of termination statements or documents pursuant to this ‎Section
7.13(b) shall be without recourse to or warranty by the Administrative Agent.



(c)[Reserved].

(d)Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent subject to such Debtor’s rights under
Section 9-509(d)(2) of the UCC.

Section 7.14.Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Agreement, and the exercise of any right or remedy by the
Administrative Agent hereunder, are subject in all respects to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control. 

[Signature pages follow.]

 

33



--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent

By:

/s/James A. Hanley

 

Name:James A. Hanley

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

BASIC ENERGY SERVICES, INC.
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC ENERGY SERVICES GP, LLC
BASIC ESA, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
LEBUS OIL FIELD SERVICE CO.
MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC
MAVERICK STIMULATION COMPANY, LLC
MAVERICK THRU-TUBING SERVICES, LLC
MCM HOLDINGS, LLC
MSM LEASING, LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SCH DISPOSAL, L.L.C.
SLEDGE DRILLING CORP.
THE MAVERICK COMPANIES, LLC
XTERRA FISHING & RENTAL TOOLS CO.

By:

/s/Alan Krenek

 

Name:Alan Krenek

 

Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 

BASIC ENERGY SERVICES LP, LLC

By:

/s/Jerry Tufly

 

Name:Jerry Tufly

 

Title: Sole Manager and President

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

BASIC ENERGY SERVICES, L.P.

By:BASIC ENERGY SERVICES GP, LLC, its General Partner

By:BASIC ENERGY SERVICES, INC., its Sole Member

By:

/s/Alan Krenek

 

Name:Alan Krenek

 

Title:Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 

TAYLOR INDUSTRIES, LLC

By:

/s/Alan Krenek

 

Name: Alan Krenek

 

Title:Senior Vice President, Chief Financial Officer, Treasurer and Secretary

 



 

--------------------------------------------------------------------------------